Citation Nr: 0832914	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1998.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO, inter 
alia, continued a 10 percent rating for hypertension.  In 
February 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2006.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the veteran when 
further action, on his part, is required.  

As a final preliminary matter, the Board notes that, in 
December 2005, the veteran's physician submitted a statement 
indicating that the veteran's sleep apnea should be service-
connected.  Service connection for sleep apnea was previously 
denied in an August 1999 rating decision.  As there is no 
indication that the veteran's request to reopen his claim for 
service connection for sleep apnea has yet been addressed by 
the RO, this matter is not properly before the Board; hence, 
it is referred to the RO for appropriate action.  

REMAND

The Board's review of the record reveals that further RO 
action on the claim on appeal is warranted. 

The Board notes, initially, that the veteran last underwent 
VA evaluation for his hypertension in February 2006.  Blood 
pressure readings during that examination were 178/92, 
171/96, and 164/98.  During the August 2008 hearing, the 
veteran reported that his hypertension had worsened since 
that examination, and stated that every time his blood 
pressure was checked it was "one something over one 
something."  This testimony reflects a worsening of 
hypertension since February 2006, and suggests that diastolic 
pressure readings may be 110 or more.  During the August 2008 
hearing, the veteran indicated his willingness to report to a 
VA examination, if necessary.  

To ensure that the record reflects the current severity of 
the veteran's service-connected hypertension, the Board finds 
that a more contemporaneous examination, responsive to the 
pertinent rating criteria, is needed to properly evaluate 
this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA hypertension examination, by an appropriate physician at a 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During the 
August 2008 hearing, the veteran stated that he received 
treatment for hypertension at the Dublin VA Medical Center 
(VAMC), and added that he had received VA treatment for 
hypertension the previous week.  While records of treatment 
from the Dublin VAMC, dated from April 2004 to November 2005, 
and the Charleston VAMC, dated from November to December 
2005, have been associated with the claims file, the 
veteran's statements reflect that more recent records of VA 
treatment for hypertension are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Dublin VAMC, since 
November 2005, and the Charleston VAMC, since December 2005, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

The RO should also obtain any outstanding pertinent records 
from the Social Security Administration (SSA).  During the 
August 2008 hearing, the veteran reported that he received 
Social Security disability.  While a November 2005 record of 
VA treatment indicates that the veteran had been asked to 
apply for disability because of his sleep apnea, it is not 
clear from the record whether this refers to SSA disability 
benefits, or VA benefits.  During the hearing, the veteran 
did not indicate the condition for which he was receiving SSA 
disability benefits.  In any event, no records regarding a 
claim for disability benefits with SSA have been associated 
with the claims file.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, as the claim is being remanded, 
the RO should obtain and associate with the claims file a 
copy of any SSA decision regarding the claim for disability 
benefits pertinent to the claim on appeal, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of 
hypertension from the Dublin VAMC, since 
November 2005, and the Charleston VAMC, 
since December 2005, including the 
records of any emergency room visits.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.
2.  The RO should obtain from SSA a copy 
of any decision regarding the veteran's 
claim for disability benefits pertinent 
to the claim on appeal, as well as copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  The RO should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA hypertension examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should take appropriate 
blood pressure readings and describe the 
manifestations of the veteran's 
hypertension in accordance with pertinent 
rating criteria for evaluating the 
condition.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).




